                                                           HONORABLE RICHARD A. JONES
1
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
8                                     AT SEATTLE
9    MARK DURBIN,
10                 Plaintiff,
11          v.                                           CASE NO. C18-1446 RAJ
12   NANCY A. BERRYHILL, Acting                          ORDER
     Commissioner of Social Security,
13
                   Defendant.
14
15          This matter comes before the Court on the Commissioner’s Motion to Dismiss
16   pursuant to Federal Rule of Civil Procedure 12(b)(1) for lack of subject matter
17   jurisdiction. Dkt. # 9. Plaintiff has opposed, and the Commissioner has not filed a reply.
18   Dkt. # 10. For the reasons that follow, the Court GRANTS the Commissioner’s Motion
19   to Dismiss.
20                                        I. DISCUSSION

21          Under Federal Rule of Civil Procedure 12(b)(1), a party may move for the
22   dismissal of a case for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12. The
23   court must dismiss a complaint under Rule 12(b)(1) if, viewing the factual allegations in
24   the light most favorable to the plaintiff, the underlying action: (1) does not arise under the
25   Constitution, laws, or treaties of the United States, or does not fall within one of the other
26   enumerated categories of Article III Section 2 of the Constitution; (2) is not a case or
27
     ORDER – 1
28
1    controversy within the meaning of the Constitution; or (3) is not one described by any
2    jurisdictional statute. Baker v. Carr, 369 U.S. 186, 198 (1962); see also 28 U.S.C. § 1331
3    (federal question jurisdiction).
4           When considering a Rule 12(b)(1) motion to dismiss, the court “may review any
5    evidence, such as affidavits and testimony, to resolve factual disputes concerning the
6    existence of jurisdiction.” McCarthy v. United States, 850 F.2d 558, 560 (9th Cir. 2008)
7    (citations omitted), cert. denied 489 U.S. 1052 (1989). Federal courts are courts of
8    limited jurisdiction, and are presumed to lack subject matter jurisdiction until plaintiff
9    establishes otherwise. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377
10   (1994) (citations omitted). Therefore, the plaintiff bears the burden of proving the
11   existence of subject matter jurisdiction. Id.
12          With regard to social security benefits, a plaintiff must obtain a “final judgment”
13   from the Commissioner of Social Security prior to seeking judicial review in federal
14   district court. Johnson v. Shalala, 2 F.3d 918, 920-21 (9th Cir. 1993); see also 42 U.S.C.
15   § 405(g). This Court lacks subject matter jurisdiction over claims upon which there has
16   been no final agency action. See 42 U.S.C. § 405(g) and § 405(h) (“The findings and
17   decisions of the Commissioner of Social Security after a hearing shall be binding upon all
18   individuals who were parties to such hearing. No findings of fact or decision of the
19   Commissioner of Social Security shall be reviewed by any person, tribunal, or
20   governmental agency except as herein provided.”); Weinberger v. Salfi, 422 U.S. 749,
21   763-66 (1975) (interpreting § 405(g)’s requirement of a final decision after a hearing “to
22   be central to the requisite grant of subject-matter jurisdiction—the statute empowers
23   district courts to review a particular type of decision by the Secretary, that type being
24   those which are ‘final’ and ‘made after a hearing.’”); Johnson, 2 F.3d at 921 (“Section
25   405(g) requires an SSI claimant to obtain a final judgment from the Secretary before
26   seeking judicial review.”)
27
     ORDER – 2
28
1           In this lawsuit, filed October 2, 2018, Plaintiff alleges that he demanded
2    “retirement benefits” from the Social Security Administration (“SSA”) on May 10, 2018,
3    via the SSA’s “internat online application.” Dkt. # 1 at 2. Plaintiff claims that the SSA
4    acknowledged receipt of this application but is refusing to pay his benefits. Id. In
5    response, the Commissioner argues this action should be dismissed because Plaintiff
6    failed to exhaust administrative remedies prior to seeking judicial review. Dkt. # 9 at 2-3.
7    The Commissioner provides a Declaration from Christianne Voegele, Chief of Court
8    Case Preparation and Review Branch 1 of the Office of Appellate Operations, who
9    testified on December 16, 2018 that there had been no administrative hearing, decision,
10   or request for appellate review in Plaintiff’s matter. Dkt. # 9 at 2; Dkt. # 9-1 at 2-3.
11          The Court agrees with the Commissioner that there has been no “final judgment”
12   from the Commissioner prior to Plaintiff seeking judicial review. Johnson, 2 F.3d at 920-
13   21; see also 42 U.S.C. § 405(g). A final judgment consists of two elements: “the
14   presentment of a claim to the [Commissioner] and the exhaustion of administrative
15   remedies.” Johnson, 2 F.3d at 921; see also Mathews v. Eldridge, 424 U.S. 319, 328
16   (1975). To satisfy the presentment requirement, a plaintiff must present his claim to the
17   Commissioner “in the manner prescribed by the Commissioner.” See Holcomb v. Colvin,
18   3:13-CV-05256-KLS, 2014 WL 51148, at *3 (W.D. Wash. Jan. 7, 2014). The
19   presentment requirement is jurisdictional and cannot be waived by the Commissioner or
20   the courts. Johnson, 2 F.3d at 921; see also Mathews, 424 U.S. at 330. Further, to satisfy
21   the exhaustion requirement, a plaintiff usually must receive an “initial determination
22   regarding entitlement to benefits, reconsideration of that determination, a hearing before
23   an [administrative law judge (“ALJ”) ], and review by the Appeals Council of the ALJ’s
24   decision.” Id. (citing 20 C.F.R. § 404.900(a); Bass v. Soc. Sec. Admin., 872 F.2d 832,
25   833 (1988)).
26
27
     ORDER – 3
28
1           Plaintiff provides no evidence that any formal determination of his benefits has
2    occurred, and the only evidence in the record indicates that such a determination has not
3    yet been made. See Dkt # 9-1. Plaintiff’s Response wholly fails to point to any decision
4    denying benefits or address the exhaustion requirement at all. Instead, it misconstrues the
5    basis of the Commissioner’s Motion to Dismiss as arguing the Commissioner’s soverign
6    immunity and that the denial of benefits is “discretionary.” Dkt. # 10 at 2-3. The Court
7    thus finds that Plaintiff has failed to exhaust his administrative remedies. See Subia v.
8    Comm'r of Soc. Sec., 264 F.3d 899, 902 (9th Cir. 2001) (plaintiff failed to exhaust
9    administrative remedies where “there was no hearing or ‘final decision’ by the
10   Commissioner”).
11          The Court notes that there is an exception to this general rule that allows the Court
12   to exercise judicial review if the plaintiff presents a colorable constitutional claim of a
13   due process violation. 1 Califano v. Sanders, 430 U.S. 99, 108-09 (1977); Dexter v.
14   Colvin, 731 F.3d 977, 980-81 (9th Cir. 2013) (citations omitted). A colorable
15   constitutional claim is one that is not immaterial, insubstantial, or frivolous, but rather
16   one that alleges “facts sufficient to state a violation of substantive or procedural due
17   process.” Hoye v. Sullivan, 985 F.2d 990, 992 (9th Cir. 1992). For this exception to
18   apply, a plaintiff must present a “colorable constitutional claim of due process violation
19   that implicates a due process right either to a meaningful opportunity to be heard or to
20   seek reconsideration of an adverse benefits determination.” Udd v. Massanari, 245 F.3d
21   1096, 1099 (9th Cir. 2001) (citation omitted).
22
23   1
       The Court also recognizes that the Ninth Circuit permits waiver of the exhaustion requirement
24   under certain circumstances, i.e. where plaintiff’s claim is “(1) collateral to a substantive claim
     of entitlement (collaterality), (2) colorable in its showing that denial of relief will cause
25   irreparable harm (irreparability), and (3) one whose resolution would not serve the purposes of
     exhaustion (futility).” Johnson, 2 F.3d at 921. Neither party discusses this test, and the Court
26   finds that waiver is inappropriate at this time. Plaintiff has not, for instance, made any showing
     that he would suffer irrepearable harm if the Court denies relief, or that resolution of his claims
27   would nto serve the purposes of exhaustion.
     ORDER – 4
28
1           Here, however, Plaintiff fails to provide any such basis for a constitutional claim.
2    Plaintiff provides no evidence that he has even requested an administrative hearing, or
3    that the Commissioner has deprived him of his opportunity to be heard or seek
4    reconsideration on this matter. Both Plaintiff’s Complaint and Response fail to articulate
5    any cognizable constitutional claim. Accordingly, Plaintiff’s failure to exhaust his
6    administrative remedies precludes judicial review of Plaintiff’s claim in this case.
7                                       II. CONCLUSION

8           For the reasons stated above, the Court GRANTS the Commisioner’s Motion to
9    Dismiss. Dkt. # 9.
10
11          DATED this 18th day of April, 2019.
12
13
14
                                                      A
                                                      The Honorable Richard A. Jones
15                                                    United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
     ORDER – 5
28
